—Order, Supreme Court, New York County (Carol Arber, J.), entered on or about November 22, 1993, which, insofar as appealed from, granted defendant’s motion for summary judgment dismissing plaintiffs first cause of action for breach of contract as barred by the Statute of Limitations, unanimously affirmed, with costs.
In this action to recover the purchase price of 50% of the stock of a corporation that was to be paid through a differential in the weekly salaries paid by the corporation to the parties, plaintiff seller’s cause of action accrued one week after execution of the contract, plaintiff never having received any such weekly payments, and is thus barred by the six-year Statute of Limitations (CPLR 213 [2]). Given the specification for weekly payments, there is no merit to plaintiffs argument that the Statute of Limitations should be tolled indefinitely in the absence of a specified time limit for making full payment.
We have considered plaintiffs other arguments and find them to be without merit. Concur—Wallach, J. P., Rubin, Kupferman and Tom, JJ.